Title: To Benjamin Franklin from Madame Brillon, 25 [November] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce samedi 25. [November, 1780]
J’envoye sçavoir de vos nouvélles mon bon papa; lès miénnes sont meilleures mais je suis encore loin du but: je comptois vous envoyér mes nottes; des amis ont pris le tems que je vous résérvois en venant causér avéc moi; ils ne m’ont point empêchés de pensér a vous et de vous aimér, nulle puissance n’en viendroit a bout! Mais je n’ai pû vous écrire: adieu mon bon ami, a nous deux nous ne ferions pas deux instruments a bonnes et mauvaises jambes, car j’ai bien peur que nos quatres n’en valent pas une médiocre.
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
